Citation Nr: 0421532	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  94-44 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral genu 
recurvatum with incomplete fusion, right tibial tubercle, to 
include as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1965 to March 1967.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 1968 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to service connection for bilateral genu 
recurvatum.  In an August 2000 Appellant's Brief, the 
veteran's representative raised the issue of entitlement to 
service connection for genu recurvatum and questioned the 
finality of the September 1968 decision because of lack of 
notice.  In an October 2000 remand, the Board referred this 
issue to the RO.  In a November 2000 statement of the case, 
the RO conceded that the veteran's first notification of the 
denial of the service connection claim for genu recurvatum 
was not until the RO's June 1994 rating decision and that a 
notice of disagreement was received in July 1994.  A 
substantive appeal was received in December 2000.

This case was previously before the Board and was sent for 
additional development of the evidence in September 2002 and 
was remanded in May 2003.  The veteran testified at a 
personal hearing at the RO in October 1994.


REMAND

Although the veteran underwent VA examination pursuant to the 
Board's May 2003 remand, the examiner did not clearly respond 
to several of the questions posed to him in that remand.  The 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be addressed by medical 
experts.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
Board must rely on medical findings and opinions by trained 
examiners.  The Board regrets further delay with regard to 
the issue on appeal, but it may not properly proceed with 
appellate review at this time. 



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide; and (d) 
the need to furnish any pertinent 
evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The claims file should be returned to 
Arthur J. Pearl, M.D. and he should be 
asked to review his October 10, 2003, 
examination report, and to respond to the 
following:

     a)  Does the veteran have bilateral 
genu recurvatum?

     b)  If so, is this a congenital or 
developmental defect?

If Dr. Pearl is no longer available, the 
veteran should be scheduled for an 
appropriate VA examination by another 
examiner.  The claims file should be made 
available for review and the examiner 
should be asked to report all knee 
disorders found to be present.  The 
examiner should also be asked the same 
two questions.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the appeal can be granted.  
If the benefit remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The veteran and his representative the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


